United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-2766
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                  James Byron Bentley, Jr., also known as Duda

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                             Submitted: April 17, 2015
                               Filed: April 27, 2015
                                   [Unpublished]
                                  ____________

Before LOKEN, BOWMAN, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

     James Bentley directly appeals after he pleaded guilty to federal drug and
money laundering charges, and the district court1 sentenced him below the calculated


      1
      The Honorable Fernando J. Gaitan, Jr., United States District Judge for the
Western District of Missouri.
Guidelines range. His counsel has moved to withdraw, and has filed a brief under
Anders v. California, 386 U.S. 738 (1967). Bentley has filed a pro se supplemental
brief raising claims of ineffective assistance of counsel.

       After careful de novo review, see United States v. Scott, 627 F.3d 702, 704 (8th
Cir. 2010), we will enforce the appeal waiver in Bentley’s written plea agreement,
because the substantive claims raised in this appeal fall within the scope of the
waiver, Bentley’s testimony at the plea hearing shows that he entered into the plea
agreement and the appeal waiver knowingly and voluntarily, and dismissing the
appeal based on the waiver will not result in a miscarriage of justice, see United
States v. Andis, 333 F.3d 886, 889-90 (8th Cir. 2003) (en banc). Although the
ineffective-assistance-of-counsel claims are excluded from the scope of the appeal
waiver, we decline to review those claims in this direct criminal appeal because they
involve matters as to which the record has not been developed. See United States v.
Looking Cloud, 419 F.3d 781, 788-89 (8th Cir. 2005).

       Further, having independently reviewed the record pursuant to Penson v. Ohio,
488 U.S. 75 (1988), we find no nonfrivolous issues outside the scope of the appeal
waiver. This appeal is dismissed, and counsel’s motion to withdraw is granted
subject to counsel informing appellant about procedures for seeking rehearing or
filing a petition for certiorari.
                         ______________________________